DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to the Request for Continued Examination
This action is in response to a Request for Continued Examination, filed on 2 May 2022.  Claims 1, 3, 5-7, 9, 11-13, 15, and 17-19 are pending.  Claims 1, 7, 13 and 19 have been amended.  Claims 2, 4, 8, 10, 14, 16, and 20 have been canceled.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1, 3, 5-7, 9, 11-13, 15, and 17-19, on pgs. 8-10 of the reply, have been considered and are persuasive.  Applicant’s amendment added the new limitation “determining one or more predicted visual anchors based on sensor data comprising second video data and data from one or more non-camera sensors, wherein the one or more predicted visual anchors comprise a predicted location of the one or more visual anchors, wherein the second video data occurs before the first video data ... .“  With respect to the Applicant’s arguments, on pg. 8-10, the Examiner agrees that the combinations of Liu and Chen, and Liu, Chen and Klaus, do not teach this limitation.  Upon further consideration, additional searches were conducted and additional grounds for rejection were considered with respect to the Viente reference.  However, the additional searches did not disclose the limitation “and data form one or more non-camera sensors ... wherein the second video data occurs before the first video data ... .”  Thus, independent claims 1, 7, 13 and 19 are allowed, see discussion below.  Because claims 3, 5, 6, 9, 11, 12 and 15, 17 and 18 depend on allowed claims 1, 7 and 13, they are also allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Jason Fletcher, on 20 May 2022.
The application has been amended as follows:

Please amend the claims as follows:

5. (Currently Amended) The method of claim 1 [[4]], wherein determining the one or more predicted visual anchors comprises providing the sensor data as input to a machine learning model.
6. (Currently Amended) The method of claim 1 [[4]], wherein the sensor data comprises sensor data received within a time window ending at a time offset relative to a current time.
11. (Currently Amended) The apparatus of claim 7 
12. (Currently Amended) The apparatus of claim 7 
17. (Currently Amended) The autonomous vehicle of claim 13 
18. (Currently Amended) The autonomous vehicle of claim 13 

Allowable Subject Matter
Claims 1, 7, 13 and 19 are allowed.  Claims 3, 5, 6, 9, 11, 12, 15, 17 and 18 are also allowed based upon their dependence on independent claims 1, 7, 13 and 19.  
The following is the examiner’s statement of reasons for allowability:
The closest prior art, U.S. Patent Application Number 2019/0265734 to Liu et al. (hereafter Liu) teaches:
An obstacle detection method includes obtaining a base image captured by a camera of a moveable object while the moveable object is at a first position and extracting an original patch from the base image. The original patch corresponds to a portion of the base image that includes a feature point. The method further includes obtaining a current image captured by the camera while the moveable object is at a second position, determining a scale factor between the original patch and an updated patch in the current image that corresponds to a portion of the current image that includes the feature point with an updated location, and obtaining an estimate of a corresponding object depth for the feature point in the current image based on the scale factor and a distance between the first position and the second position.
Further, U.S. Patent Publication Number 2018/0286199 to Chen et al. (hereafter Chen) teaches:
Methods, apparatuses, and computer-readable media are provided for splitting one or more merged blobs for one or more video frames. For example, a merged blob detected for a current video frame is identified. The merged blob includes pixels of at least a portion of at least two foreground objects in the current video frame. The merged blob is associated with a first blob tracker and a second blob tracker. A shape of the first blob tracker can be adjusted. For instance, adjusting the shape of the first blob tracker can include shifting at least one boundary of a bounding region of the first blob tracker based on the shape of the merged blob. The merged blob can be split into a first blob and a second blob, with the first blob being associated with the adjusted bounding region of the first blob tracker and the second blob being associated with a bounding region of the a second blob tracker. The first blob and the second blob can then be output for object tracking for the current video frame.
Still Further, U.S. Patent Publication Number 2019/0272389 to Viente et al. (hereafter Viente) teaches:
Systems and methods are provided for anonymizing navigation data and generating an autonomous vehicle road navigation model with the anonymized data. A navigation system may receive data relating to a road section from a vehicle. The system may determine one or more motion representations associated with the vehicle and one or more road characteristics associated with the road section. The system may assemble navigation information relative to a first portion and relative to a second portion of the road section. The first and second portions may be spatially separated by a third portion. The system may transmit the navigation information relating to the first and second portions and forego transmitting information relating to the third portion. A server may receive the transmitted navigation information and assemble an autonomous vehicle road navigation model. The server may transmit the navigation model to one or more vehicles for use in autonomous navigation.
In regard to independent claim 1, Liu, Chen and Viente, taken either alone or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations:
determining one or more predicted visual anchors based on sensor data comprising second video data and data from one or more non-camera sensors, wherein the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors, wherein the second video data occurs before the first video data ... .
In regard to independent claim 7, Liu, Chen and Viente, taken either alone or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations:
determining one or more predicted visual anchors based on sensor data comprising second video data and data from one or more non-camera sensors, wherein the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors, wherein the second video data occurs before the first video data ... .
In regard to independent claim 13, Liu, Chen and Viente, taken either alone or in combination with each other or other prior art of record, fails to teach or render obvious, in the context of the remaining limitations:
determining one or more predicted visual anchors based on sensor data comprising second video data and data from one or more non-camera sensors, wherein the one or more predicted visual anchors comprises a predicted location of the one or more visual anchors, wherein the second video data occurs before the first video data ... .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the following list of U.S. Patent Publication Numbers considered pertinent to the applicant's disclosure and corresponding relevancy: U.S. Patent Publication No. 2019/0384304 to Towal, neural network and machine learning (see Fig. 3, 4 and paragraphs 100-116).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/         Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666